
	
		I
		111th CONGRESS
		2d Session
		H. R. 4488
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Filner (for
			 himself, Mr. Farr, and
			 Mr. Gallegly) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on Natural
			 Resources, Agriculture, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To implement updated pay and personnel policies in order
		  to improve the recruitment and retention of qualified Federal wildland
		  firefighters and to reduce the Government’s reliance on the more costly
		  services of non-Federal wildfire resources.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Wildfire
			 Infrastructure Improvement and Cost Containment
			 Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings.
					Sec. 4. Mandatory separation.
					Sec. 5. Equal protection under the law from
				outsourcing.
					Sec. 6. Classification of wildland firefighters.
					Sec. 7. Pay and benefits.
					Sec. 8. Firefighter liability.
				
			2.DefinitionsFor the purposes of this Act—
			(1)the term
			 wildland firefighter means an employee of a Federal land
			 management agency, the duties of whose position are primarily to perform work
			 directly related to the prevention, control, suppression, and management of
			 wildfires, including—
				(A)an employee of a
			 Federal land management agency who is assigned to support wildland fire
			 suppression activities; and
				(B)an employee who is
			 transferred to a supervisory or administrative position from a position of
			 wildland firefighter (as defined by the preceding provisions of this
			 paragraph);
				(2)the term
			 Federal land management agency means—
				(A)within the
			 Department of the Interior, the Bureau of Land Management, the Bureau of Indian
			 Affairs, the National Park Service, and the Fish and Wildlife Service;
			 and
				(B)within the
			 Department of Agriculture, the Forest Service; and
				(3)the term
			 employee has the meaning given such term by section 2105 of
			 title 5, United States Code.
			3.FindingsCongress finds the following:
			(1)Significant losses
			 of Federal wildland firefighters to non-Federal fire agencies have been
			 experienced by all 5 Federal land management agencies over the last several
			 years. Federal land management agencies have failed to take actions within
			 their authority to reduce or eliminate such losses despite being aware of the
			 issues and solutions for over 20 years.
			(2)These losses have
			 primarily been the result of Federal wildland firefighters leaving the Federal
			 system for better pay and benefits offered by State and local fire agencies,
			 particularly in the 11 western contiguous States. Pay and benefits for Federal
			 wildland firefighters have not kept pace with other fire agencies, which
			 continue to offer significantly higher pay and benefits to attract Federal
			 firefighters.
			(3)These firefighter
			 losses have resulted in significant vacancies in critical fire positions,
			 resulting in reduced levels of personnel and other resources within the Federal
			 sector as compared to those envisioned by the National Fire Plan.
			(4)Federal wildland
			 firefighting resources are, by and large, inherently less costly to the Federal
			 Government than the use of non-Federal resources. Therefore it stands to reason
			 that strengthening the inherently less expensive Federal infrastructure will
			 allow Federal land management agencies to reduce their reliance on
			 higher-priced non-Federal resources and ultimately reduce wildfire suppression
			 costs.
			(5)Federal land
			 management agencies have failed to maintain Federal wildland firefighter
			 staffing and resource levels pursuant to the National Fire Plan and its
			 Most Efficient Level (MEL) as envisioned by Congress.
			(6)It is incumbent
			 upon Congress and the Federal Government to provide America’s taxpayers with
			 the most fiscally effective and efficient wildland fire programs managed by the
			 five Federal land management agencies.
			4.Mandatory
			 separationSection 8425(b) of
			 title 5, United States Code, is amended—
			(1)by redesignating
			 the last paragraph as paragraph (3); and
			(2)by adding at the
			 end the following:
				
					(4)(A)In the case of a
				wildland firefighter, paragraph (1) shall be applied—
							(i)by striking becomes 57 years of
				age or completes 20 years of service if then over that age. and
				inserting (A) becomes 65 years of age or completes 20 years of service
				if then over that age, or (B) is certified by a licensed physician as being
				unable to successfully complete all applicable physical standards testing as
				directed by the employing agency.; and
							(ii)by disregarding the second
				sentence.
							(B)For purposes of this paragraph, the
				term wildland firefighter has the meaning given such term by
				section 2 of the National Wildfire
				Infrastructure Improvement and Cost Containment
				Act.
						.
			5.Equal protection under
			 the law from outsourcing
			(a)PurposeTo amend section 2465 of title 10, United
			 States Code, to add the Department of Agriculture (United States Forest
			 Service) and the Department of the Interior (Bureau of Land Management, Bureau
			 of Indian Affairs, National Park Service, Fish and Wildlife Service) to the
			 Department of Defense as agencies bound by the provisions set forth in
			 subsection (a) of that section.
			(b)FindingsCongress
			 makes the following findings:
				(1)Federal
			 firefighters employed by the Department of Defense enjoy certain protections
			 from the outsourcing, or “contracting out” of their positions under section
			 2465 of title 10, United States Code.
				(2)A
			 number of feasibility studies performed over many years at significant taxpayer
			 expense have clearly shown that outsourcing, or “contracting out” services
			 historically performed by Federal firefighters in a variety of agencies
			 including the Department of Defense, the Department of Agriculture, and the
			 Department of the Interior is neither cost-effective or efficient.
				(3)The specialization
			 and unique responsibilities of protecting the Nation’s Federal assets,
			 including natural resources, demand the experience and expertise of
			 well-trained, cost-effective Federal firefighters.
				(4)All Federal
			 firefighters from all Federal agencies should enjoy equal protection under the
			 law.
				(5)Congress concurs
			 with the Undersecretary of Agriculture for Natural Resources and the
			 Environment who indicated on July 14, 2008, that wildland firefighting is an
			 “inherent government function”.
				(c)Requirement
				(1)In
			 generalSection 2465(a) of title 10, United States Code, is
			 amended—
					(A)by inserting after
			 Department of Defense the following: the Department of
			 Agriculture, the Department of the Interior, the Department of Veterans
			 Affairs, the National Institute of Health, or any other Federal department or
			 agency that employs firefighters; and
					(B)by striking
			 at any military installation or facility and inserting the
			 following: that are performed, as of the date of the enactment of the
			 National Wildfire Infrastructure Improvement and Cost Containment Act by a
			 Federal employee of any such department or agency at any location, including
			 military installations and facilities, national forests, national parks, and
			 all other locations where the services of Federal firefighters or security
			 guards are required or requested.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply with
			 respect to a contract for the performance of firefighting or security guard
			 functions entered into on or after the date of the enactment of this
			 Act.
				6.Classification of
			 wildland firefighters
			(a)Requirements
				(1)In
			 generalWithin 30 days after the date of the enactment of this
			 Act, the Office of Personnel Management, in cooperation with the Federal land
			 management agencies, shall commence development of a separate and distinct
			 wildland firefighter occupational series that will more accurately reflect the
			 variety of duties performed by wildland firefighters.
				(2)DesignationThe
			 official title assigned to any occupational series established pursuant to
			 paragraph (1) shall include the designation of Wildland
			 Firefighter.
				(3)Positions
			 describedParagraph (1) applies with respect to any class or
			 other category of positions that consists primarily or exclusively of forestry
			 technician positions, range technician positions, or any other positions the
			 duties and responsibilities of which include—
					(A)significant
			 wildfire preparedness and suppression activities; or
					(B)activities
			 necessary to meet any other emergency incident to which assigned.
					(4)ConsultationCongress
			 encourages the Office of Personnel Management to include recognized employee
			 organizations, employee associations, and any other groups that represent
			 Federal wildland firefighters in carrying out this subsection.
				(b)Hazardous duty
			 differential not affectedSection 5545(d)(1) of title 5, United
			 States Code, is amended by striking all after except and
			 inserting an em-dash and the following:
				
					(A)an employee in an
				occupational series covering positions for which the primary duties are
				wildland firefighting, as determined by the Office; and
					(B)in such other
				circumstances as the Office may by regulation prescribe;
				and
					.
			(c)Employees
			 currently in 401 seriesAny
			 individual who, as of the date of the enactment of this Act, holds a position
			 of wildland firefighter shall have the option of either remaining in the 401
			 series (as in effect on such date under chapter 51 of title 5, United States
			 Code) or being included in the new wildland firefighter series, as established
			 pursuant to subsection (a).
			7.Pay and
			 benefits
			(a)Findings
				(1)Along with proper
			 classification, pay and benefits are the main reasons why wildland firefighters
			 are leaving Federal service.
				(2)Wildland
			 firefighters responding to emergency incidents do not receive portal-to-portal
			 pay, even though their own employing agencies often compensate higher-paid
			 non-Federal firefighters on the same incident with portal-to-portal pay. This
			 disparity in treatment adversely affects morale among wildland firefighters,
			 causing many of them to leave Federal service.
				(3)Wildland
			 firefighters are often restricted to fire camps or left on fire lines while
			 being taken off the clock, with no opportunity to use their own
			 time as they wish, despite provisions of the Fair Labor Standards Act which
			 clearly state that such situations are compensable.
				(4)Supervisors are
			 expected to remain responsible for their crews 24 hours a day while on
			 assignment and to ensure that their crews are able to respond at a moment’s
			 notice, even when both supervisors and crew members are in a non-pay
			 status.
				(5)Wildland
			 firefighters must remain available and fit to work 24 hours a
			 day in case of immediate need, even when off the clock and
			 uncompensated.
				(6)Developing,
			 maintaining, and retaining skilled personnel in the Federal wildland
			 firefighting agencies is a growing problem that jeopardizes public safety and
			 the effectiveness of wildland fire preparedness and suppression efforts across
			 the Nation.
				(b)Portal-to-Portal
			 compensation pilot program
				(1)In
			 generalIn the case of a wildland firefighter, for full-time,
			 part-time, and intermittent tours of duty, hours of work officially ordered or
			 approved in excess of 40 hours per week or 8 hours per day shall be considered
			 overtime work, inclusive of all time the firefighter is away from their
			 official duty station assigned to an emergency incident, in support of an
			 emergency incident, or pre-positioned for emergency response, and shall be
			 compensable as work time in accordance with 5542(a) of title 5, United States
			 Code, as amended by paragraph (2)(A).
				(2)Requirements
					(A)Amendment to
			 title 5Section 5542(a) of title
			 5, United States Code, is amended by adding at the end (as a flush left
			 sentence) the following:
						
							Notwithstanding paragraphs (1) and
				(2), for a wildland firefighter assigned to an emergency incident, assigned in
				support of an emergency incident, or pre-positioned for emergency response, the
				overtime hourly rate of pay is an amount equal to one and one-half times the
				hourly rate of the basic pay of the employee, and that entire amount is premium
				pay.
					(B)Fair Labor
			 Standards Act of 1938For the purpose of applying the provisions
			 of the Fair Labor Standards Act of 1938 with respect to wildland firefighters,
			 no violation referred to in such provisions shall be considered to have
			 occurred if the requirements described in subparagraph (A) are met.
					(C)FundingThere
			 is authorized to be appropriated $25,000,000 to initiate a portal-to-portal
			 pilot program under this subsection, commencing with the 2010 wildfire season.
			 Any sums required in addition to amounts appropriated pursuant to the preceding
			 sentence may be secured from the existing wildfire suppression budget for the
			 fiscal year in which the season occurs.
					(D)DurationThe
			 pilot program shall be carried out by the Department of the Interior and the
			 Department of Agriculture for a period not to exceed 3 calendar years beginning
			 as of the start of the 2010 wildfire season.
					(E)ReportAt
			 the end of the pilot program, the Secretary of the Interior and the Secretary
			 of Agriculture shall submit to Congress a joint report on the effectiveness of
			 the pilot program. Such report shall specifically address the effect of the
			 program with respect to—
						(i)recruitment and
			 retention of wildland firefighters; and
						(ii)any
			 cost savings.
						(F)Additional
			 requirementsTo ensure adequate funding and to realize maximum
			 wildfire suppression savings, the Secretary of the Interior and the Secretary
			 of Agriculture shall take appropriate measures to provide that total funding
			 for non-Federal fire suppression resources by their respective
			 Departments—
						(i)for
			 the first year of the pilot program, do not exceed 90 percent of their combined
			 non-Federal fire suppression costs for the 2008 and 2009 wildfire
			 seasons;
						(ii)for
			 the second year of the pilot program, do not exceed 75 percent of their
			 combined non-Federal fire suppression costs for the 2008 and 2009 wildfire
			 seasons; and
						(iii)for the third
			 year of the pilot program, do not exceed 65 percent of their combined
			 non-Federal fire suppression costs for the 2008 and 2009 wildfire
			 seasons.
						(G)ExemptionEmployees
			 compensated under the pilot program shall, for the period of such program, be
			 exempt from any limitation on premium pay under section 5547 of title 5, United
			 States Code.
					(c)Hazardous duty
			 differential To be treated as part of a wildland firefighter’s base pay for
			 retirement purposes
				(1)In
			 generalSection 8331(3) of title 5, United States Code is
			 amended—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by inserting and at the end; and
					(C)by adding after
			 subparagraph (H) the following:
						
							(I)with respect to a
				wildland firefighter (as defined by section 2 of the
				National Wildfire Infrastructure Improvement
				and Cost Containment Act), any pay differential received under
				section
				5545(d);
							.
					(2)Conforming
			 amendmentSuch section 8331(3) is further amended, in the matter
			 following subparagraph (I) (as added by paragraph (1)(C)), by striking
			 subparagraphs (B) through (H) of this paragraph and inserting
			 subparagraphs (B) through (I),.
				(d)Hazardous duty
			 differential
				(1)In
			 generalIn the administration
			 of section 5545(d) of title 5, United States Code, the Office of Personnel
			 Management shall take such measures as may be necessary to ensure that, under
			 the schedule or schedules of pay differentials for duty involving unusual
			 physical hardship or hazard, a pay differential of 25 percent shall be payable
			 to an individual while serving as a member of a wildland firefighting
			 crew.
				(2)DefinitionFor purposes this subsection, the term
			 wildland firefighting crew includes ground (hand crew, hotshot,
			 engine, and other fire apparatus personnel) and airborne (smoke jumper or
			 helitack) firefighting personnel on the fire line of any wildfire or prescribed
			 fuel treatment burn or fire, as further defined in regulations of the
			 Office.
				(e)Benefits for
			 seasonal wildland firefighters
				(1)Provisions
			 relating to life insuranceSection 8716(b) of title 5, United States
			 Code, is amended—
					(A)in paragraph (2),
			 by striking or at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
					(C)by adding after
			 paragraph (3) the following:
						
							(4)a wildland firefighter within the meaning
				of section 2 of the National Wildfire
				Infrastructure Improvement and Cost Containment
				Act.
							.
					(2)Provisions
			 relating to health benefitsSection 8906a of title 5, United
			 States Code, is amended by adding at the end the following:
					
						(c)(1)For purposes of this
				subsection, the term wildland firefighter has the meaning given
				such term by section 2 of the National
				Wildfire Infrastructure Improvement and Cost Containment
				Act.
							(2)In the case of a wildland
				firefighter—
								(A)subsection (a)(2) shall be applied by
				substituting cumulative for current continuous;
				and
								(B)an individual is deemed not to have
				ceased to be a wildland firefighter during an interim period between wildfire
				seasons if such individual shows to the satisfaction of the Office of Personnel
				Management that such individual has a bona fide intention of continuing as a
				wildland firefighter immediately after such period, subject to section
				8906(e)(1).
								.
				(f)Buy back of
			 civilian time after 1989
				(1)In
			 generalAny individual who is
			 subject to the Federal Employees’ Retirement System as a firefighter (within
			 the meaning of section 8401 of title 5, United States Code) on the date of the
			 enactment of this Act shall be entitled to have any qualifying firefighter
			 service treated as creditable service under section 8411 of such title.
				(2)Qualifying
			 firefighter serviceFor purposes of this subsection, the term
			 qualifying firefighter service means, in connection with an
			 individual, any service—
					(A)which was performed by such individual, as
			 a wildland firefighter, after 1989 and before the date of the enactment of this
			 Act; and
					(B)for which such
			 individual was not allowed to receive retirement credit by reason of section
			 8347(g) or 8402(c) of such title 5.
					(3)Deposit
			 requirementCredit for a period of service may not be given under
			 this subsection unless the individual involved makes a deposit, in such manner
			 as the Office of Personnel Management may by regulation require, equal to the
			 employee contributions that would have been required (in the case of a
			 firefighter) for such period under section 8334(c) or 8422(a) of such title 5,
			 with interest.
				(4)CertificationThe
			 Office of Personnel Management shall accept the certification of the Secretary
			 of the Interior or the Secretary of Agriculture, as the case may be, concerning
			 whether an individual performed qualifying firefighter service and the length
			 of the period of such service the individual performed.
				8.Firefighter
			 liability
			(a)Inspector
			 general investigation of firefighter deaths
				(1)Forest Service
			 employeesIn the case of each
			 fatality of a firefighter or other employee of the Forest Service due to
			 wildfire entrapment or burrower, the Inspector General of the Department of
			 Agriculture shall conduct an investigation of the fatality.
				(2)Department of
			 the Interior employeesIn the
			 case of each fatality of a firefighter or other employee of the Bureau of Land
			 Management, the Bureau of Indian Affairs, the United States Fish and Wildlife
			 Service, or the National Park Service due to wildfire entrapment or burrower,
			 the Inspector General of the Department of the Interior shall conduct an
			 investigation of the fatality.
				(b)Investigation
			 procedures and protocolsNot later than 60 days after the date of
			 the enactment of this Act, the Inspector Generals of the Department of
			 Agriculture and the Department of the Interior shall publish the procedures and
			 protocols to be used to conduct fatality investigations required by subsection
			 (a). The procedures and protocols shall outline the training, experience, and
			 expertise necessary to serve as an investigator conducting a fatality
			 investigation.
			(c)TrainingThe Inspector Generals of the Department of
			 Agriculture and the Department of the Interior shall ensure that persons
			 assigned to conduct a fatality investigation required by subsection (a) have
			 the necessary training, skills, and experience to competently conduct the
			 investigation.
			(d)IndependenceAn
			 investigation of a fatality under this section shall not rely on, and shall be
			 completely independent of, any investigation conducted by the head of the land
			 management agency whose employee was killed.
			(e)Submission of
			 resultsNot later than 30
			 days after completing an investigation under subsection (a), the Inspector
			 General conducting the investigation shall submit to the Committee on
			 Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural
			 Resources of the Senate, the Committee on Natural Resources of the House of
			 Representatives, the Secretary of Agriculture, and the Secretary of the
			 Interior a report containing the results of the investigation. The
			 investigations and accompanying reports shall be used by all land management
			 agency fire programs to build upon the concept of lessons learned from the fire
			 event. It is not the intent of Congress that the investigations and reports
			 would be used to find fault or place blame for a fatality, but rather to
			 recognize that wildland firefighting is an inherently dangerous occupation and
			 to reduce the number of fatalities from due to wildfire entrapment or burrower.
			(f)Repeal of former
			 investigation requirementPublic Law 107–203 (7 U.S.C. 2270b,
			 2270c) is repealed.
			
